Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-5 is the inclusion of the limitations of a curved fluid ejection device that includes a plurality of fluid ejection dies overmolded with at least one layer of epoxy mold compound (EMC), each of the fluid ejection dies and the EMC comprising a coefficient of thermal expansion (CTE), wherein the combination of the CTE of the fluid ejection dies and the CTE of the at least one layer of EMC defines a curve within the curved fluid ejection device.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 6-10 is the inclusion of the limitations of a printing system that includes a first epoxy mold compound (EMC) layer overmolding the plurality of fluid ejection dies; and a second EMC layer applied adjacent to the first EMC layer opposite the plurality of fluid ejection dies, wherein the combination of a first CTE of the fluid ejection dies, a second CTE of the first EMC layer, and a third CTE of the second layer of EMC defines a curve in the fluid ejection device. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 11-15 is the inclusion of a method steps of a fluid ejection device that includes overmolding a plurality of fluid ejection dies within at least a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ge et al. (US 2019/0202206) disclose a fluid ejection device having a number of nozzles to eject fluid. Each nozzle having a firing chamber to hold fluid, a nozzle orifice through which to dispense fluid, and an ejector disposed in the firing chamber to eject fluid through the nozzle orifice and a particle detector to detect the presence of foreign particles within the fluid in the firing chamber.  Mourey et al. (US 2018/0222202) disclose a method of fabricating a printhead.  The printhead die and an electrical fan out structure embedded in molding of the printhead and having a passivation layer over the electrical interconnections.  Benjamin  (US 2009/0058896) disclose an inkjet printing system having a fluid ejection system that includes a fluid ejection device having an inkjet printhead assembly, and a fluid supply assembly having an ink supply assembly, a mounting assembly, a media transport assembly and an electronic controller and at least one power supply that provides power to the various electrical components of inkjet printing system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853